Citation Nr: 0010532	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-17 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
throat disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Winston-Salem 
Regional Office (RO) which currently has jurisdiction over 
this claim.  


REMAND

The record shows that by April 1996 rating decision, the RO, 
inter alia, granted service connection for right and left 
knee disabilities, right and left ankle disabilities, and 
bilateral hearing loss.  Separate 10 percent ratings were 
assigned the veteran's left and right knee disabilities, and 
noncompensable ratings were assigned his ankle disabilities 
and bilateral hearing loss.  In addition, the RO denied 
service connection for headaches, a throat disability, "neck 
cramps/pain," a foot disability, kidney and liver 
disabilities, hypertension, and sinusitis.  By April 29, 1996 
letter, the RO notified the veteran of its decision, and 
further advised him of his procedural and appellate rights by 
enclosure (VA Form 4107).

In June 1996, the veteran submitted a timely Notice of 
Disagreement with the RO's decision, including the initial 
disability ratings assigned his knee, ankle, and hearing loss 
disabilities.  The RO issued a Statement of the Case later 
that month addressing the veteran's contentions.  On attached 
cover letter, the veteran was again advised that he had to 
submit his appeal within 60 days from the date of the 
Statement of the Case, or within one year from the date of 
notification of the adverse decision being appealed.  The RO 
indicated that "If we do not hear from you within this 
period, we will close your case.  If you need more time to 
file your appeal, you should request more time before the 
time limit for filing your appeal expires."  (Emphasis in 
original.)  A VA Form 9 was enclosed with the Statement of 
the Case.  

On April 7, 1997, he submitted a letter to the RO indicating 
that he had learned in a telephone conversation that their 
records indicated that his appeal had not yet been completed.  
The veteran indicated that he was "working on it" and that 
he would submit his appeal "very soon."  He did not request 
an extension of time in his letter, nor is there any 
indication that an extension of time was granted.

On May 15, 1997, more than one year after notification of the 
April 1996 adverse decision, the veteran hand carried a 
packet of documents to the Board.  These documents include 
written argument on the issues of service connection for 
throat and neck problems, headaches, and hypertension.  In an 
addendum to the attached cover letter, he stated that "On 1 
April 1997, I sent a postcard to Nashville [RO] asking for a 
1 month extension of the 1 year deadline of the original 
rating decision, due to my university senior final exams 
precluding my obtaining [additional evidence].  By driving 
this packet to Washington, D.C., I'm within the 1 month 
extension request . . .."  He also indicated therein that he 
received no further correspondence from the Nashville RO as 
to his extension request, "but considering that other 
letters . . . went unanswered, [he] was not surprised."  

The Board has carefully reviewed the claims folder, but is 
unable to find any record that the veteran requested an 
extension of time to file an appeal of the April 1996 rating 
decision.  It is noted that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  See Jones v. West, 12 Vet. 
App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Absent 
clear evidence to the contrary, the Board must presume the 
regularity of the administrative process.  As the record does 
not show that the veteran intiated or perfected a timely 
appeal, or requested an extension, the April 1996 decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. 7104(b).  

However, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  In this case, 
in an October 1997 letter, the veteran indicated that he 
wished "to ensure that the materials I submitted to the BVA 
will be utilized in either reopening my claim, or as part of 
an appeal of the VA Compensation ratings that I have received 
to date."  

By March 1998 rating decision, the RO reconsidered the 
veteran's claims based on the evidence he submitted in May 
1997.  By March 1998 rating decision, the RO granted service 
connection for hypertension and assigned it a 10 percent 
rating.  Service connection for headaches, cervical spine and 
throat disabilities, and sinusitis was denied.  The veteran 
duly perfected an appeal with the March 1998 rating decision 
and the issues of service connection for sinusitis, throat 
irritation, headaches, and cervical spine/neck cramps and 
pain were certified to the Board.  

In view of the procedural history of this case, however, the 
Board is obligated by statute, 38 U.S.C.A. §§ 5108, 7104(b), 
to address the issue of whether new and material evidence has 
been submitted by the veteran before addressing the merits of 
his claims of entitlement to service connection for cervical 
spine and throat disabilities, and headaches and sinusitis.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Hickson v. West, 11 Vet. App. 374, 377 (1998).  In its March 
1998 rating decision, the RO did not address the issue of 
whether new and material evidence had been submitted, but 
rather, considered the veteran's claims de novo.

In this regard, the Court has held that when the Board 
considers an issue that has not yet been addressed by the RO, 
the Board must consider:  1) whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, 2) whether he or she has been given 
an adequate opportunity to actually submit such evidence and 
argument, and 3) whether the Statement of the Case provided 
to the claimant fulfills the regulatory requirements.  See 38 
C.F.R. § 19.29 (1999).  If not, the matter must be remanded 
to the RO for remedial action to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

In this regard, the Board notes that this remand is the first 
time that the veteran has been notified of the provisions 
regarding finality and new and material evidence.  In 
addition, he has not yet been afforded an opportunity to 
present argument and/or evidence on this question, nor has he 
been provided a Statement of the Case with respect to the 
issues of finality and new and material evidence.  
Consequently, the matter must be remanded to the RO to avoid 
the possibility of prejudice to the veteran.  38 C.F.R. § 
19.9 (1999).

In view of the foregoing, the matter is remanded for the 
following action:

After completing any necessary 
development and review of the case, the 
RO should issue a Supplemental Statement 
of the Case to the veteran and his 
representative addressing the issue of 
whether new and material evidence has 
been submitted to reopen claims of 
service connection for cervical spine and 
throat disabilities, headaches and 
sinusitis.  The Supplemental Statement of 
the Case should contain all pertinent law 
and regulations, including 38 C.F.R. 
§ 3.156 (1999).   

If any benefit sought on appeal remains denied, the veteran 
and his representative should be given an opportunity to 
respond.  Then the case should be returned to the Board for 
further consideration.  


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


